         Case 5:19-cv-00834-DAE Document 57 Filed 11/20/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

MALIBU MEDIA, LLC,                               )
                                                 )
       Plaintiff,                                ) Civil Action Case No. 5:19-CV-00834-DAE
                                                 )
v.                                               )
                                                 )
JOHN DOE,                                        )
                                                 )
       Defendant.                                )
                                                 )

                    JOINT MOTION TO MODIFY SCHEDULING ORDER

       Plaintiff Malibu Media, LLC and Defendant John Doe request that the Court modify the

dispositive motion deadline in the Court’s January 21, 2020 scheduling order [Dkt. 25] from

November 23, 2021 to December 21, 2020. Good cause exists to grant the parties’ request for

the following reasons:

       1. This is a copyright infringement case in which Plaintiff has alleged copyright

infringement over the internet and Defendant has alleged several counterclaims.

       2. On November 16, 2020, the parties had a telephonic hearing with Magistrate Judge

Farrer on Plaintiff’s motion to the modify the fact and expert discovery deadlines in the Court’s

scheduling order [Dkt. 49]. Magistrate Judge Farrer denied the motion. [Nov. 16, 2020 text order].

       3. During the hearing, Doe’s counsel agreed to allow Plaintiff to depose Doe on his

affirmative defenses. For that reason, Doe’s counsel raised extending the date for summary

judgment motions to account for Doe’s deposition.

       4. Magistrate Judge Farrer asked the parties to cooperate on filing any motion to modify

the deadline for summary judgment motions.
          Case 5:19-cv-00834-DAE Document 57 Filed 11/20/20 Page 2 of 3




        5. The scheduling order currently has November 23, 2021 as the deadline for dispositive

motions. Based on the usual practice of this and other districts, the parties believe the date reflects

a typo and is intended to be November 23, 2020.

        6. To eliminate any confusion about this date and to allow Malibu reasonable time to

depose Doe on his affirmative defenses, the parties ask that the Court modify the dispositive

motion deadline to December 21, 2020.

        7. This extension will not impact any other deadline in the Scheduling Order. The

discovery deadline has passed, and the Court has yet to set any dates for trial or pretrial disclosures.

        For these reasons, the parties respectfully request the Court grant the requested

modification to the Scheduling Order. A proposed order is attached.



Dated: November 20, 2020



Respectfully Submitted,


 Beik Law Firm, PLLC                                JT Morris Law, PLLC

 By: /s/ Paul S. Beik                               By: /s/ JT Morris
 Paul S. Beik                                       JT Morris
 Texas State Bar No. 24054444                       Texas State Bar No. 24094444
 paul@beiklaw.com                                   jt@jtmorrislaw.com
 Beik Law Firm, PLLC                                Ramzi Khazen
 8100 Washington Ave., Suite 1000                   Texas State Bar No. 24040855
 Houston, TX 77007                                  ramzi@jtmorrislaw.com
 Tel: 713-869-6975                                  JT Morris Law, PLLC
 Fax: 713-868-2262                                  1105 Nueces Street, Suite B
 Counsel for Plaintiff Malibu Media, LLC            Austin, Texas 78701
                                                    Tel: 512-717-5275
                                                    Fax: 512-582-2948
                                                    Counsel for Defendant John Doe
         Case 5:19-cv-00834-DAE Document 57 Filed 11/20/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       Under the Federal Rules of Procedure. I certify that on November 20, 2020, a copy of the

foregoing was served on all parties by the Court’s ECF filing system.

                                            /s/ JT Morris
                                            JT Morris
